Exhibit 10.2
GUARANTY
This Guaranty (“Agreement”) is made and executed this 14 day of February, 2011
by CLEAN DIESEL TECHNOLOGIES, INC., a Delaware corporation, having a principal
place of business of 4567 Telephone Road, Suite 206, Ventura, California 93003,
CLEAN DIESEL INTERNATIONAL, LLC, a Connecticut limited liability company, having
a principal place of business of 4567 Telephone Road, Suite 206, Ventura,
California, 93003, CATALYTIC SOLUTIONS, INC., a California corporation, having a
principal place of business of 4567 Telephone Road, Suite 206, Ventura,
California 93003, ENGINE CONTROL SYSTEMS, LTD, a Nevada corporation, having a
principal place of business of 4910 Longley Lane, Suite 103, Reno, Nevada 89502,
ENGINE CONTROL SYSTEMS LIMITED, an entity organized under the laws of Canada,
having a principal place of business of 83 Commerce Valley Drive East,
Thornhill, Ontario L3T 7T3, CLEAN DIESEL TECHNOLOGIES LIMITED, an entity
organized under the laws of the United Kingdom, having a principal place of
business of 20-21 Lambs Business Park, Terracotta Road, South Godstone, Surrey
RH9 8LJ, ENGINE CONTROL SYSTEMS EUROPE AB, an entity organized under the laws of
Sweden, having a principal place of business of Box 9015 Agnesfridsvagen, 184,
SE-200 39 Malmö, Sweden, ECS HOLDINGS, INC., a Delaware corporation, having a
principal place of business of 83 Commerce Valley Drive East, Thornhill, Ontario
L3T 7T3, CATALYTIC SOLUTIONS HOLDINGS, INC., a Delaware corporation, having a
principal place of business of 4567 Telephone Road, Suite 206, Ventura,
California 93003, and CSI ALISO, INC., a California corporation, having a
principal place of business of 4567 Telephone Road, Suite 206, Ventura,
California 93003 (each a “Guarantor”, and collectively the “Guarantors”), in
favor of FAUNUS GROUP INTERNATIONAL, INC., a Delaware corporation (“FGI”),
having its principal place of business at 80 Broad Street, 22nd Floor, New York,
New York 10004.
BACKGROUND
A. FGI intends to establish financing arrangements with, extend credit to and/or
purchase receivables from Clean Diesel Technologies, Inc., Clean Diesel
International, LLC, Catalytic Solutions, Inc. and Engine Control Systems, Ltd
(each, a “Client”, and collectively, the “Clients”), pursuant to the terms and
conditions of certain Sale of Accounts and Security Agreements, each dated as of
the date hereof between FGI and each Client, respectively (as may hereafter be
amended, supplemented, restated or replaced from time to time, collectively, the
“Sale Agreements”).

 

 



--------------------------------------------------------------------------------



 



B. In order to induce FGI to enter into the financing arrangements with and make
loans and extend credit to the Clients, each Guarantor undertakes and agrees as
set forth below.
1. Obligations Guaranteed. To induce FGI to enter into the Sale Agreements and
consider extending or continuing to extend credit or purchase receivables from
time to time to Clients thereunder, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Guarantor, jointly and severally, intending to be legally bound hereby,
absolutely and unconditionally guarantees and becomes surety for the payment and
performance when due (at maturity, upon acceleration, or otherwise) of all of
the debts and obligations of Clients, or any of them, to FGI or any successor or
assign of FGI, of every kind or nature, whether joint or several, due or to
become due, absolute or contingent, now existing or hereafter arising, and
whether principal, interest, fees, costs, expenses or otherwise, and arising
under the Sale Agreements or otherwise (including without limitation any
interest and/or expenses accruing following the commencement of any insolvency,
receivership, reorganization or bankruptcy case or proceeding relating to any
Client, whether or not a claim for post-petition interest and/or expenses is
allowed in such case or proceeding) (collectively, the “Obligations”). Each
Guarantor shall also pay or reimburse FGI on demand for all costs and expenses,
including without limitation attorneys’ fees, incurred by FGI at any time to
enforce, protect, preserve, or defend FGI’s rights hereunder and with respect to
any property securing this Agreement. All payments hereunder shall be made in
lawful money of the United States, in immediately available funds. Unless
otherwise defined herein, all capitalized terms shall have the respective
meanings given to such terms in the Sale Agreements.
2. Representations and Warranties. Each Guarantor represents and warrants that:
(a) Such Guarantor’s execution and performance of this Agreement shall not
(i) violate or result in a default or breach (immediately or with the passage of
time) under any contract, agreement or instrument to which such Guarantor is a
party, or by which such Guarantor or any asset of such Guarantor is bound,
(ii) violate or result in a default or breach under any order, decree, award,
injunction, judgment, law, regulation or rule, (iii) cause or result in the
imposition or creation of any lien or other encumbrance upon any property or
asset of such Guarantor, or (iv) violate or result in a breach of any
organizational documents (including, without limitation, articles of
incorporation, articles of formation, bylaws or operating agreements) of such
Guarantor.
(b) Such Guarantor has the full power and authority to enter into and perform
under this Agreement, which has been authorized by all necessary corporate
action on behalf of such Guarantor.
(c) No consent, license or approval of, or filing or registration with, any
governmental authority is necessary for the execution and performance hereof by
such Guarantor.
(d) This Agreement constitutes the valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights generally
and by equitable principles.
(e) This Agreement promotes and furthers the business and interests of such
Guarantor and the creation of the obligations hereunder will result in direct
financial benefit to such Guarantor.

 

2



--------------------------------------------------------------------------------



 



3. Guarantor Acknowledgements.
(a) Each Guarantor hereby waives notice of (i) acceptance of this Agreement,
(ii) the existence or incurring from time to time of any Obligations guaranteed
hereunder, (iii) nonpayment, the existence of any Termination Event, the making
of demand, or the taking of any action by FGI, under the Sale Agreements, or any
of them, (iv) default and demand hereunder and (v) the release of any other
Guarantor hereunder.
(b) Each Guarantor acknowledges that such Guarantor (i) has examined or had the
opportunity to examine the Sale Agreements and related agreements and
(ii) waives any defense which may exist resulting from such Guarantor’s failure
to receive or examine at any time the Sale Agreements or any amendments,
supplements, restatements or replacements therefor.
(c) Each Guarantor acknowledges that it shall not do anything to impede or
interfere in any manner with the normal collection and payment of the Accounts
assigned and sold to FGI.
(d) Each Guarantor acknowledges that in entering into this Agreement such
Guarantor is not relying upon any statement, representation, warranty or opinion
of any kind from FGI as to the present or future financial condition,
performance, assets, liabilities or prospects of Clients or as to any other
matter. Each Guarantor acknowledges and agrees that it shall have the sole
responsibility for obtaining from the Clients such information concerning the
Clients’ financial conditions or business operations as such Guarantor may
require, and that FGI does not have any duty at any time to disclose to such
Guarantor any information relating to the business operations or financial
conditions of the Clients.
4. FGI Actions. Each Guarantor hereby consents and agrees that FGI may at any
time or from time to time in FGI’s discretion (a) extend or change the time of
payment and/or change the manner, place or terms of payment of any or all
Obligations, (b) amend, supplement, restate or replace the Sale Agreements or
any related agreements, (c) renew or extend any financing now or hereafter
reflected by the Sale Agreements or the maturity thereof or increase (without
limit of any kind and whether related or unrelated) or decrease loans and
extensions of credit to Clients, (d) modify the terms and conditions under which
loans, extensions of credit or purchases of receivables may be made to Clients,
(e) settle, compromise or grant releases for liabilities of Clients, and/or any
other Person or Persons liable with Guarantors for, any Obligations (including
any Guarantor hereunder), (f) exchange, compromise, release or surrender, or
subordinate or release any lien on, any property (including any collections
therefrom or proceeds thereof) of Clients or any other Person or Persons now or
hereafter securing any of the Obligations, and (g) apply any and all payments
and proceeds of any property of any Person securing any or all of the
Obligations received by FGI at any time against the Obligations in any order as
FGI may determine; all of the foregoing in such manner and upon such terms as
FGI may see fit, and without notice to or further consent from Guarantors, who
hereby agrees to be and shall remain bound upon this Agreement notwithstanding
any such action on FGI’s part.

 

3



--------------------------------------------------------------------------------



 



5. Scope of Guaranty. The Agreement is an agreement of suretyship and a guaranty
of payment and not of collection. The liability of Guarantors hereunder is joint
and several, absolute, primary, unlimited and unconditional and shall not be
reduced, impaired or affected in any way by reason of (a) any failure to obtain,
retain or preserve, or the lack of prior enforcement of, any rights against any
Person or Persons liable for the Obligations (including Clients and any
Guarantor) or in any property, (b) the invalidity, unenforceability or
voidability of any Obligations or any liens or rights in any property pledged by
any Person or Persons, (c) any delay in making demand upon Clients or any delay
in enforcing, or any failure to enforce, any rights against Clients or any other
Person or Persons liable for any or all of the Obligations or in any property
pledged by any Person or Persons, even if such rights are thereby lost, (d) any
failure, neglect or omission on FGI’s part to obtain, perfect or continue any
lien upon, protect, exercise rights against, or realize on, any property of
Clients, Guarantors or any other party securing the Obligations, (e) the
existence or nonexistence of any defenses which may be available to the Clients
with respect to the Obligations, (f) the granting of any waiver or forbearance
at any time and for any period with respect to any performance by Clients or any
Default or Event of Default under the Sale Agreements, (g) the commencement of
any bankruptcy, reorganization, liquidation, dissolution or receivership
proceeding or case filed by or against Clients or any Guarantor or (h) any other
fact, event, condition or omission which may give rise to a suretyship defense.
Each Guarantor promises and undertakes to make all payments hereunder free and
clear of any deduction, offset, defense, claim or counterclaim of any kind.
6. Reinstatement. If any or all payments or proceeds of property securing any or
all of the Obligations made from time to time to FGI with respect to any
obligation hereby guaranteed are at any time recovered from, or repaid by, FGI
in whole or in part in any bankruptcy, reorganization, receivership, insolvency
or similar case or proceeding instituted by or against any Client, this
Agreement shall continue to be fully applicable to (or, as the case may be,
reinstated to be applicable to) such obligation to the same extent as if the
recovered or repaid payment(s) or proceeds had never been originally paid to
FGI.
7. Cumulative Remedies. All rights and remedies hereunder and under the Sale
Agreements and related agreements, are cumulative and not alternative, and FGI
may proceed in any order from time to time against any Client, any Guarantor
and/or any other Person or Persons liable for any or all of the Obligations and
their respective assets. FGI shall not have any obligation to proceed at any
time or in any manner against, or exhaust any or all of FGI’s rights against,
any Client or any other Person or Persons liable for any or all of the
Obligations prior to proceeding against any Guarantor hereunder.
8. Security Interest. As additional security for the Obligations, each Guarantor
hereby grants to FGI a security interest in all of such Guarantor’s right, title
and interest in and to the following assets, wherever located and whether now or
hereafter owned or acquired: (a) all Accounts, (b) Chattel Paper, (c) Commercial
Tort Claims, (d) Deposit Accounts, (e) Documents, (f) Equipment, (g) General
Intangibles, (h) Goods (including but not limited to all files, correspondence,
computer programs, tapes, disks and related data processing software which
contain information identifying or pertaining to any of the Collateral or any
Account Debtor or showing the amounts thereof or payments thereon or otherwise
necessary or helpful in the realization thereon or the collection thereof,
(i) Inventory, (j) Investments, (k) Investment Property, (l) Letters of Credit
and Letter of Credit rights, (m) all Supporting Obligations and (n) all cash and
non-cash proceed of the foregoing (including insurance proceeds). Upon the
occurrence of a Default or Event of Default under any Sale Agreement or any
breach or default by any Guarantor under this Agreement (each an “Event of
Default”), FGI

 

4



--------------------------------------------------------------------------------



 



shall have all the rights of a secured party under applicable law, and more
specifically under the Uniform Commercial Code (in effect in the State of New
York) and shall have all the rights and remedies set forth in such Sale
Agreement. In addition and without limitation, upon the occurrence of an Event
of Default, FGI may, without notice to or demand upon Guarantors take possession
of the Collateral, and for that purpose FGI may enter upon any premises on which
the Collateral may be situated and remove the same therefrom; require Guarantors
to assemble all or any part of the Collateral at such location or locations
within the jurisdiction(s) of Guarantors’ principal office(s) or at such other
locations as FGI may reasonably designate. Unless the Collateral is perishable
or threatens to decline speedily in value or is of a type customarily sold on a
recognized market, FGI shall give to Guarantors at least ten (10) Business Days
prior written notice of the time and place of any public sale of Collateral or
of the time after, which any private sale or any other intended disposition is
to be made. The Guarantors hereby acknowledge that ten (10) Business Days prior
written notice of such sale or sales shall be reasonable notice. In addition,
each Guarantor waives any and all rights that it may have to a judicial hearing
in advance of the enforcement of any of FGI’s rights hereunder, including,
without limitation, its right following an Event of Default to take immediate
possession of the Collateral and to exercise its rights with respect thereto. In
addition, FGI shall have and may exercise any or all other rights and remedies
it may have available at law, in equity, or otherwise. All of FGI’s rights and
remedies, whether evidenced by this Agreement, the Sale Agreements or any other
writing, shall be cumulative and may be exercised singularly or concurrently.
Election by FGI to pursue any remedy shall not exclude pursuit of any other
remedy, and an election to make expenditures or to take action to perform an
obligation of any Guarantor under this Agreement, after such Guarantor’s failure
to perform, shall not affect FGI’s right to declare a default and to exercise
its remedies.
9. Subrogation. Any and all rights of any nature of Guarantors to subrogation,
reimbursement or indemnity and any right of Guarantors to recourse to any assets
or property of, or payment from, Clients or any other Person or Persons liable
for any or all of the Obligations as a result of any payments made or to be made
hereunder for any reason shall be unconditionally subordinated to all of FGI’s
rights under the Sale Agreements and Guarantors shall not at any time exercise
any of such rights unless and until all of the Obligations have been
unconditionally paid in full. Any payments received by any Guarantor in
violation of this Section 9 shall be held in trust for and immediately remitted
to FGI.
10. FGI Records. FGI’s books and records of any and all of the Obligations,
absent manifest error, shall be prima facie evidence against Guarantors of the
indebtedness owing or to become owing to FGI hereunder.
11. Continuing Surety. This Agreement shall constitute a continuing surety
obligation with respect to all Obligations from time to time incurred or arising
and shall continue in effect until all Obligations are indefeasibly paid and
satisfied and the liability of Guarantors under this Agreement may not be
revoked or terminated.
12. Setoff. Each Guarantor agrees that FGI shall have a right of setoff against
any and all property of Guarantors now or at any time in FGI’s possession,
including without limitation deposit accounts, and the proceeds thereof, as
against the obligations of Guarantors hereunder.

 

5



--------------------------------------------------------------------------------



 



13. Acceleration. If a Default or Event of Default occurs and is continuing
under any Sale Agreement, then all of Guarantors’ liabilities of every kind or
nature to FGI hereunder shall, at FGI’s option, become immediately due and
payable and FGI may at any time and from time to time, at FGI’s option
(regardless of whether the liability of Client or any other Person or Persons
liable for any or all of the Obligations has matured or may then be enforced),
take any and/or all actions and enforce all rights and remedies available
hereunder or under applicable law to collect Guarantors’ liabilities hereunder.
14. Enforcement Timing. Failure or delay in exercising any right or remedy
against Guarantors hereunder shall not be deemed a waiver thereof or preclude
the exercise of any other right or remedy hereunder. No waiver of any breach of
any provision of this Agreement shall be construed as a waiver of any subsequent
breach or of any other provision.
15. Successors and Assigns. This Agreement shall (a) be legally binding upon
each Guarantor, and each Guarantor’s successors and assigns, provided that each
Guarantor’s obligations hereunder may not be delegated or assigned without FGI’s
prior written consent and (b) benefit any and all of FGI’s successors and
assigns. FGI may assign its rights under this Agreement without notice to or
consent from any Guarantor.
16. Entire Agreement. This Agreement and the Sale Agreements embody the whole
agreement and understanding of the parties hereto relative to the subject matter
hereof. No modification or waiver of any provision hereof shall be enforceable
unless approved by FGI in writing.
17. Governing Law, Submission to Jurisdiction and Jury Trial. THIS AGREEMENT,
AND ALL MATTERS ARISING HEREUNDER OR RELATING HERETO, SHALL IN ALL RESPECTS BE
INTERPRETED, CONSTRUED AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK. EACH GUARANTOR IRREVOCABLY KNOWINGLY AND VOLUNTARILY (I) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSES OF
ANY LITIGATION OR PROCEEDING HEREUNDER OR CONCERNING THE TERMS HEREOF AND
(II) WAIVES THE RIGHT TO A JURY TRIAL WITH RESPECT TO ANY LITIGATION, CLAIMS OR
PROCEEDING HEREUNDER OR CONCERNING THE TERMS HEREOF OR OTHERWISE IN CONNECTION
WITH GUARANTORS’ DEALINGS WITH FGI.
18. Notices.
(a) In any action or proceeding brought by FGI to enforce the terms hereof, each
Guarantor waives personal service of the summons, complaint, and any motion or
other process, and agrees that notice thereof may be served (i) in person,
(ii) by registered or certified mail, return receipt requested, or (iii) by
nationally recognized overnight courier (in the case of (i) above, on the date
of delivery; in the case of (ii) above, three (3) days after deposit in the U.S.
Mail; and in the case of (iii) above, one (1) day after delivery to the
courier). Service may be made at the address of Guarantors set forth in the
Preamble hereto or such other address at which any Guarantors is then located.

 

6



--------------------------------------------------------------------------------



 



(b) Any and all notices which may be given to a Guarantor by FGI hereunder shall
be sent to such Guarantor at the address of such Guarantor set forth in the
Preamble hereto (or such other address at which such Guarantor is then located)
and shall be deemed given to and received by such Guarantor if sent by facsimile
transmission or if sent in the manner provided for service of process in Section
18(a) above. Notices sent by facsimile shall be deemed received on the date
sent. Notices otherwise sent shall be deemed received on the applicable date(s)
provided for receipt of service of process under Section 18(a) above.
19. Maximum Liability. To the extent that applicable law otherwise would render
the obligations of any Guarantor hereunder invalid or unenforceable, such
Guarantor shall nevertheless remain liable hereunder; provided however that such
Guarantor’s obligations shall be limited to the maximum amount which does not
result in such invalidity or unenforceability. Notwithstanding the foregoing,
each Guarantor’s obligations hereunder shall be presumptively valid and
enforceable to their fullest extent in accordance with the terms of this
Agreement, as if this Section 19 were not a part of this Agreement.
20. Severability. The invalidity or unenforceability of any provision hereof
shall not affect the remaining provisions which shall remain in full force and
effect.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------



 



[Signature page to Guaranty]
THIS GUARANTY is dated the date and year first above written.

            CLEAN DIESEL TECHNOLOGIES, INC.
      By:   /s/ Nikhil A. Mehta         Name:   Nikhil A. Mehta        Title:  
Chief Financial Officer        CLEAN DIESEL INTERNATIONAL, LLC
      By:   /s/ Nikhil A. Mehta         Name:   Nikhil A. Mehta        Title:  
Chief Financial Officer        CATALYTIC SOLUTIONS, INC.
      By:   /s/ Nikhil A. Mehta         Name:   Nikhil A. Mehta        Title:  
Chief Financial Officer        ENGINE CONTROL SYSTEMS LIMITED
      By:   /s/ Nikhil A. Mehta         Name:   Nikhil A. Mehta        Title:  
Chief Financial Officer        ENGINE CONTROL SYSTEMS, LTD
      By:   /s/ Nikhil A. Mehta         Name:   Nikhil A. Mehta        Title:  
Chief Financial Officer   

 

S-1



--------------------------------------------------------------------------------



 



[Signature page to Guaranty]

            CLEAN DIESEL TECHNOLOGIES LIMITED
      By:   /s/ Nikhil A. Mehta         Name:   Nikhil A. Mehta        Title:  
Chief Financial Officer        ENGINE CONTROL SYSTEMS EUROPE AB
      By:   /s/ Christopher Harris         Name:   Christopher Harris       
Title:   Director        ECS HOLDINGS, INC.
      By:   /s/ Nikhil A. Mehta         Name:   Nikhil A. Mehta        Title:  
Chief Financial Officer        CATALYTIC SOLUTIONS HOLDINGS, INC.
      By:   /s/ Nikhil A. Mehta         Name:   Nikhil A. Mehta        Title:  
Chief Financial Officer        CSI ALISO, INC.
      By:   /s/ Nikhil A. Mehta         Name:   Nikhil A. Mehta        Title:  
Chief Financial Officer   

 

S-2